DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (United States Patent Application Publication US 2020/0227586 A1), hereinafter referenced as Wang.
Regarding Claim 6, Wang discloses “A method of fabricating a flexible panel, comprising: providing a carrier” (Figure 4, Paragraph [0023], Lines 1 – 3 and Paragraph [0050], Line 1 – 3 (Notice that a carrier substrate 1 is provided for the flexible base 2 of a flexible display panel.)), “forming a flexible substrate over and directly contacting the carrier” (Figure 4, Items 2 and 1 (Notice that flexible base substrate 2 is formed over and directly contacting carrier substrate 1.)), “forming an overcoat layer over and directly contacting the flexible substrate and the carrier” (Figure 5, Item 5 and Paragraph [0057] (Notice that an overcoat layer of photoresist layer 5 is formed over and directly contacting the flexible substrate 2 and the carrier 1.)), “forming a device layer disposed over the overcoat layer” (Figure 5, Items 3 and 5 (Notice that a display functional device layer 3 is formed disposed above at least a portion of the overcoat layer 5. In other words, a portion of overcoat layer 5 is positioned below display functional device layer 3 which is disposed higher above overcoat layer 5.)), “performing a cutting process on a stacked structure of the flexible substrate and the overcoat layer to remove a portion of the overcoat layer that directly contacts the carrier” (Figure 9, Items 5 and 1 (Notice that cutting process is performed on the stacked structure of the flexible substrate 2 and overcoat layer 5 at labeled cutting sections “C” to remove a portion of overcoat layer 5 that directly contacts the carrier 1.)), “separating the device layer, the cut flexible substrate and the cut overcoat layer from the carrier” (Paragraph [0069], Line 1 through Paragraph [0070], Line 16 (Notice that the device layer 3, pre-cut flexible substrate 2 and the laser lift off cut overcoat layer 5 are separated from the carrier 1.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mansky et al. (United States Patent Application Publication US 2013/0273315), hereinafter referenced as Mansky.
Regarding Claim 1, Mansky discloses “A flexible panel, comprising: a flexible substrate” (Paragraph [0142], Lines 2 – 3 (Notice that the PET substrate provides a flexible panel substrate.)), “an overcoat layer disposed over and directly contacting the flexible substrate” (Paragraph [0142], Lines 1 – 5 (Notice that an overcoat of PMMA/Cymel 327 solution in PGMEA was coated on the PET substrate directly to form an overcoat.)), “wherein an adhesive force of the overcoat layer obtained according to ASTM D3359 cross-cut test is greater that 4B” (Paragraph [0143], Line 1 to Paragraph [0144], Line 9 (Notice that a result of - - no peeling - - (otherwise known as 5B in the ASTM standard) obtained for the adhesive force test of the overcoat according to ASTM D3359 is greater than 4B (otherwise known as peeling that is less than 5% in the ASTM standard).)). In addition, for the example of embodiment 10, Mansky fails to explicitly disclose “and a device layer disposed over the overcoat layer”. However, Mansky teaches that the nanostructure layers may be used for providing EMI and ESD shielding for/between the touch sensor, display or their combination (Paragraph [0021], Lines 6 -11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “and a device layer disposed over the overcoat layer” because one having ordinary skill in the art would want to electrically shield a device from interference coming from below an overcoat layer (Paragraph [0021], Lines 6 – 11, Mansky).
Regarding Claim 2, Mansky discloses/teaches everything claimed as applied above (See Claim 1). In addition, Mansky fails to explicitly disclose “wherein the device layer comprises one of a touch electrode layer, a liquid crystal display structure, an organic light emitting diode display structure and a micro light emitting diode display structure”.  However, Mansky teaches that the nanostructure layers may be used for providing EMI and ESD shielding for/between the touch sensor, display or their combination (Paragraph [0021], Lines 6 -11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the device layer comprises one of a touch electrode layer” (notice that the claim is met with respect to the alternative “one of” condition) because one having ordinary skill in the art would want to electrically shield touch signals of touch electrodes in at least a layer of a touch sensor from interference coming from below an overcoat layer (Paragraph [0021], Lines 6 – 11, Mansky).
Regarding Claim 3, Mansky discloses/teaches everything claimed as applied above (See Claim 1). In addition, Mansky discloses “wherein a thickness of the overcoat layer is in a range from 0.5 microns to 2 microns” (Paragraph [0142], Lines 4 – 5 (Notice that 2 micrometers (µm) is 2 microns.)). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Spring et al. (United States Patent Application Publication US 2022/0113464 A1), hereinafter reference as Spring.
Regarding Claim 12, Wang discloses everything claimed as applied above (See Claim 6). In addition, Wang discloses where the overcoat layer is a photoresist (Paragraph [0057]) but fails to explicitly disclose “wherein the overcoat layer includes an organic material layer”.
In a similar field of endeavor, Spring teaches the use of an organic material photoresist on carrier 210 for patterning (Paragraph [0027], Lines 3 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the overcoat layer includes an organic material layer” because one having ordinary skill in the art would want to provide a photoresist material capable of patterning.

Allowable Subject Matter
Claims 4 – 5 and 7 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the history of prosecution.


Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed July 27, 2022 have been fully considered.
	First, the amendment to Claim 1 has overcome the 35 U.S.C. 102(a)(1) rejections of Claims 1, 2, 4 and 5 and 35 U.S.C. 103 rejection of Claim 3 as set forth made of record in the Office Action mailed May 25, 2022.
	Second, the amendment to Claim 6 has overcome the 35 U.S.C. 103 rejections of Claims 6 and 12 as set forth and made of record in the Office Action mailed May 25, 2022.
	Finally, new grounds for rejection are presented in the instant Office Action that have been necessitated by amendment to each of Claims 1 and 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        October 18, 2022